Citation Nr: 1430970	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  10-20 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran served on active duty from June 1983 to June 1990.  He died in October 2008.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2012, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  During service, the Veteran worked around and was exposed to chemicals medically found to have a high certainty of human carcinogenic potential.

2.  In October 2006, the Veteran developed ocular melanoma from which he died in October 2008.  No other principal or contributory causes of death were listed on his death certificate.

3.  At the time of his death, the Veteran was not service-connected for any disabilities.

4.  While VA medical opinions obtained from a VA ophthalmologist in May 2009 and August 2011 were unfavorable, in May 2012, another VA physician indicated that an ocular oncologist could best resolve the issue on appeal.  Due to the complexity of the issue on appeal, the Board sought an independent medical opinion (IME) in March 2014.  

5.  The Board finds that the most persuasive and probative evidence in this matter consists of a May 2014 IME in which a Board Certified radiation oncologist opined that it is more likely than not that the Veteran's occupational exposures to carcinogenic compounds while in-service caused or contributed to the development of his rare, but fatal, ocular melanoma.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met. 38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2013).


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


